                                                                               United States District Court
                                                                                 Southern District of Texas

                                                                                     ENTERED
                        IN THE UNITED STATES DISTRICT COURT                       January 09, 2019
                         FOR THE SOUTHERN DISTRICT OF TEXAS                      David J. Bradley, Clerk
                                  HOUSTON DIVISION



UNITED STATES OF AMERICA,                       §
                                                §
                       Plaintiff,               §
                                                §
v.                                              §          CRIMINAL NUMBER H-18-485-01
                                                §
JOSE GOMEZ-LOPEZ,                               §
                                                §
                       Defendant.               §



                            MEMORANDUM OPINION AND ORDER


            Defendant Jose Gomez-Lopez has filed a Motion to Dismiss the

Indictment ("Defendant's Motion")                    (Docket Entry No. 14), to which

the     United     States    has       filed   its   Opposition      to   Defendant       Jose

Gomez-Lopez's          Motion     to    Dismiss      the    Indictment     (Docket      Entry

No.    17)i     and defendant has filed a Reply to the United States'

Opposition        to    Motion     to    Dismiss     the    Indictment     (Docket      Entry

No.    20)     and a Reply to the United States'                Supplemental Exhibits

(Docket Entry No. 25).

            On August 22,       2008,    defendant was served with a Notice to

Appear ("NTA") before an immigration judge for a removal hearing.

The NTA stated that the hearing would be held on "a date to be set

at a        time to be set. " 1         On August 26,        2008,   defendant signed a

Request for Prompt Hearing, stating:



        1
            NTA, Exhibit 2 to Defendant's Motion, Docket Entry No. 14-3,
p. 2.
        To expedite a determination in my case, I request an
        immediate hearing. I waive my right to a 10-day period
        prior to appearing before an immigration judge. 2

Also on August 26,     2008,   the defendant executed in English and

Spanish a Stipulated Request for Order of Removal and Waiver of

Hearing in which he stated, inter alia:

        I, Jose GOMEZ-LOPEZ ("Respondent") , voluntarily and
        knowingly make the following requests, statements,
        admissions and stipulations.    I understand that by
        signing this document, I am requesting a prompt order
        or removal from the United States.

        1.   I have received a copy of the Notice to Appear
        ("NTA") dated 08/22/08 and my full, true and correct
        name is as indicated therein. See attached NTA.

        2.    I have been advised of my right to be represented
        by a lawyer or other qualified person to represent
        aliens in immigration proceedings at no expense to the
        government of the United States.      I have also been
        provided a copy of the legal aid list.

        3.    I am at least 18 years of age.

        4.   I hereby voluntarily concede and acknowledge that
        I am not a citizen of the United States.     I further
        voluntarily concede and acknowledge that my parents are
        not citizens of the United States and, therefore, I do
        not derive any citizenship benefits from my parents.

        5.    I understand that I have the right to a hearing
        before an Immigration Judge in which hearing I have the
        right to be represented, the opportunity to examine and
        object to the evidence presented against me, to present
        witnesses on my own behalf, to cross-examine witnesses
        presented by the government, to present my own evidence
        and that the government may be required to prove that
        I am removable from the United States.      Knowing the
        above, I hereby waive those rights and request my
        removal proceedings be conducted solely by way of
        written record without a hearing.


    2
        Id. at 2.

                                   -2-
6.    I request that my removal from the United States
be based solely on this stipulated request. By signing
this document, I understand that I am giving up the
right to appear before an Immigration Judge and that I
will be removed from the United States without a
hearing.

7.   I admit that all of the factual allegations
contained in the NTA are true and correct as written,
and I concede that I should be removed from the
United States based on the charges contained therein.

8.    I voluntarily and knowingly agree, stipulate and
represent that I am not applying for any form o.f relief
from removal, including but not limited to: voluntary
departure, asylum, withholding of removal, protection
under the Convention Against Torture, adjustment of
status, registry, de novo review of a denial or
revocation of temporary protected status, cancellation
of removal under Section 240(A) of the Immigration and
Nationality Act ("Act"), or any other possible relief
under the Act.

9.   I consent to the introduction of this document as
an exhibit to the record of proceedings.

10.   I request that an order be issued for my removal
to:   MEXICO.

11.  I accept a written order for my removal to the
above county [sic] as a final disposition of these
removal proceedings.

12.  I waive my right to appeal the written decision
for my removal from the United States.

13.   I, or my attorney, have read (or I have had read
to me in a language I understand) this entire document.
I   fully   understand  its   consequences.      I  can
unequivocally state that I have submitted this document
voluntarily, knowingly, and intelligently.

14.  I understand that based on the removal charge (s),
I will be barred for Lifetime from returning to the
United States.



                          -3-
           I certify that all of the information I have given in
           this document is true and correct. 3

           On August 27,           2008,     the immigration judge ordered that the

defendant be removed from the United States, and he was removed on

August 28, 2008. 4             On at least five subsequent occasions defendant

reentered the United States.                       On each occasion he was arrested and

removed after the 2008 removal order was reinstated.

           Defendant was indicted in this action for illegal reentry

after      being         convicted      of    a     felony   in    violation   of   8   U.S.C.

§§   1326 (a)       and     (b) (1)    (Docket Entry No.          1).    In his Motion the

defendant argues that as a                        result of the United States Supreme

Court's recent decision in Pereira v. Sessions, 138 S. Ct. 2105,

2110-14       (2018),         the     immigration         judge    lacked   subject     matter

jurisdiction, rendering the 2008 removal order and all subsequent

removals based on that order void.                        Defendant also argues that the

underlying removal order "did not comport with due process and

8 U.S.C.        §       1326(d)"      (Defendant's Motion,          Docket Entry No.       14,

page 2).

           There is no authority by the United States Court of Appeals

that directly addresses the effect of Pereira on indictments under

8    u.s.c.         §    1326.        District        courts      have   reached    differing

conclusions.             Having carefully considered these opinions the court

concludes that the December 14, 2018, Memorandum and Order entered


       3
     Exhibit 2 to Decision of the Immigration Judge, Docket Entry
No. 24-2.
       4
      Decision of the Immigration Judge, Exhibit 1 to Defendant's
Motion, Docket Entry No. 14-2, p. 2.

                                                    -4-
by Judge Diana Saldana in United States of America v. Guillermo

Malagamba-De      Leon,    Criminal     Action   No.   5:18-00691,     correctly

analyzes and resolves these issues raised by Defendant's Motion.

As Judge Saldana explained,

           . even assuming without deciding that Defendant's
       jurisdictional arguments are correct, he is still not
       entitled to the relief he seeks.     A jurisdictionally
       defective removal order may still serve as the basis
       for a Section 1326 prosecution, and a Section 1326
       defendant who seeks to challenge his underlying removal
       order on jurisdictional grounds must still satisfy all
       three requirements of Section 1326(d).

Memorandum and Order in 5:18-00691, Docket Entry No. 27, p. 17.

       8 U.S.C.    §   2326(d) provides:

       (d)    Limitation on collateral           attack   on underlying
              deportation order

             In a criminal proceeding under this section, an
       alien may not challenge the validity of the deportation
       order described in subsection (a) (1) or subsection (b)
       unless the alien demonstrates that-

              (1)  the alien exhausted any administrative
              remedies that may have been available to seek
              relief against the order;

              ( 2) the deportation proceedings at which the
              order was issued improperly deprived the alien of
              the opportunity for judicial review; and

              ( 3) the entry of         the order was        fundamentally
              unfair.

If a defendant fails to satisfy any of these elements, the court

need   not   consider     the   other   elements.      See    United   States   v.

Mendoza-Mata, 322 F.3d 829, 832 (5th Cir. 2003)

       A removal order of an immigration judge may be appealed to

the Board of Immigration Appeals ("BIA")               See 8 C.F.R.    §   1003.3.

Defendant has not exhausted his administrative remedies by seeking

                                        -5-
relief from the BIA; in fact, he expressly "waive[d]                              [his] right to

appeal        the      written     decision          for     [his]    removal         from     the

United States. " 5           Defendant argues              that he    is not       required to

exhaust        his     administrative          remedies       because       the     immigration

proceeding was void under Pereira.                          But a    court's exercise of

apparent           jurisdiction,     even      if    erroneous,       is    not     subject     to

collateral attack if the party seeking to challenge the order had

the prior opportunity to challenge jurisdiction and failed to do

so. 6       See,    e.g.,   Royal Insurance Company of America v.                         Quinn-L

Capital       Corporation,         960    F.    2d    1286,    1293        (5th    Cir.    1992);

United States v.            Hansard,     2007 WL 2141950,            *1     (5th Cir.      2007).

Therefore, even assuming arguendo that the immigration judge lacked

jurisdiction, defendant was required to exhaust his administrative

remedies in order to challenge the underlying removal order.                                 It is

undisputed that he failed to do so.

            Defendant has also           failed      to show that          the    2008    removal

proceeding improperly deprived him of the opportunity for judicial

review.       Defendant conceded that he had no right to be present in

the United States and requested that he be removed to Mexico.

Defendant's decision to waive his right to appeal the removal order



      Stipulated Request for Order of Removal and Waiver of
        5

Hearing, Exhibit 2A to Decision of the Immigration Judge, Docket
Entry No. 24-2, ~ 12.
        6
      Even assuming that the failure to include the date and time
of the removal proceeding in the NTA deprived the immigration judge
of subject matter jurisdiction, the immigration judge in this case
would have reasonably believed that jurisdiction existed.

                                               -6-
precludes     him   from   satisfying     the    second   requirement   for   a

collateral challenge under§ 1326(d).

       Nor has defendant demonstrated that entry of the removal order

was prejudicial or otherwise unfair.            Entry of a removal order may

be fundamentally unfair or prejudicial to the defendant if there is

a "reasonable likelihood that but for the errors complained of the

defendant would not have been" removed.           See Mendoza-Mata, 322 F.3d

at   832   (citation omitted) .   Defendant admit ted that he was not

lawfully present     in the    United States,       asked to be   removed to

Mexico, and requested an expedited hearing.           There is nothing in the

record to indicate that if the NTA had included the date and time

for the removal proceeding, the proceeding would not have resulted

in defendant's removal.

       Because defendant has failed to establish any of the three

§ 1326(d) requirements to challenge collaterally his prior removal

order, the Motion to Dismiss the Indictment (Docket Entry No. 14)

is DENIED.

       This case is set for a jury trial on February 4,             2019, at

1:00 p.m.     By January 29,   2019, counsel will file exhibit lists,

witness lists, and a proposed jury charge.

       SIGNED at Houston, Texas, on this 9th day of January, 2019.




                                                UNITED STATES DISTRICT JUDGE

                                    -7-
